DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conlon et al. US 2018/0125761.
Conlon discloses a pill package enclosure, comprising:
(Re claim 1) “a membrane for covering one or more pill pouches in a pill pack” (102,104 figure 1). “a circuit, wherein the circuit comprises a processor and a battery” (108,105 figure 1). “wherein a portion of the circuit covers a pill pouch of the pill pouches” (106,115 figure 1,2). “wherein the portion of the circuit covering the pill pouch is coupled to the processor and the battery” (para 0019). “wherein the processor is configured to monitor removal of a pill from the pill pouch by assessing changes in electrical signals from the portion of the circuit covering the pill pouch” (para 0019).
(Re claim 2) “wherein the circuit is positioned on the membrane” (‘single … layer’ para 0020).
(Re claim 3) “wherein the circuit is positioned within the membrane” (‘multiple layer’ para 0020). 
(Re claim 4) “a wireless transmitter coupled to the processor” (112,114 figure 1).
(Re claim 5) “the wireless transmitter is configured to wirelessly communicate with a mobile device” (para 0019).
(Re claim 6) “the wireless transmitter is configured to send location information from the mobile device to the processor” (‘NFC’ para 0019)
(Re claim 7) “the processor is configured to identify the mobile device wirelessly communicating with the processor when the pill is removed from the pill pouch” (‘NFC’ para 0019).
(Re claim 8) “a GPS receiver, wherein the processor is configured to record a location of the enclosure using the GPS receiver when the pill is removed from the pill pouch” (‘GPS’, ‘physical location’ para 0019) 

Conlon discloses a method of monitoring medication usage, the method comprising:
(Re claim 9) “providing a pill pack having a pill disposed within a pill pouch and a membrane that covers the pill pouch” (102, 104 figure 1). “monitoring a circuit that covers a portion of the pill pouch for a change in an electrical signal” (para 0019). “wherein the change in the electrical signal occurs when the pill pouch is opened” (para 0019). “recording a date and a time the pill pouch was opened by using a processor” (para 0019).
(Re claim 10) “comprising transmitting a signal that a pill pouch was opened to a mobile device” (para 0019).
(Re claim 11) “providing the geographic location where the pill pouch was opened by using a GPS receiver; and recording the geographic location by using the processor” (para 0019).
(Re claim 12) “providing a compliance schedule to the processor; and comparing, by using the processor the date and the time when the pill pouch was opened with the compliance schedule” (‘adherence data’, ‘schedule’ para 0019).

Conlon discloses a monitored pill pack comprising:
(Re claim 14) “a pill pack having a pill well” (104 figure 1). “a cover disposed on the pill well” (102 figure 1). “a circuit configured to monitor opening of the cover” (106 figure 1). “a processor to record a date and a time the cover is opened” (108 figure 1, para 0019).
(Re claim 15) “a wireless transmission device configured to transmit information recorded by the processor to a mobile device” (para 0019).
(Re claim 16) “a GPS device” (107 figure 1).
(Re claim 17) “a battery” (105 figure 1).
(Re claim 18) “wherein the circuit is comprised of a flexible conductive material” (para 0020).
(Re claim 19) “wherein the processor is configured to receive location information from the mobile device” (‘NFC’ para 0019)
(Re claim 20) “the wireless transmission device is configured to transmit an alert to the mobile device” (‘adherence data’ para 0019, 0033).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conlon in view of Mehregany US 2019/0244510.
Conlon disclose the method as rejected in claim 9 as well as using a GPS monitor to track a location of the pill pack (‘GPS’ para 0019).
Conlon does not discloses providing an alert on a mobile device when the location of the pill pack is more than a pre-determined distance from the mobile device.
	Mehregany teaches providing an alert on a mobile device when the location of the pill pack is more than a pre-determined distance from the mobile device (para 0151).
	It would have been obvious to one skilled in the art to modify the method of Conlon to include providing an alert on a mobile device when the location of the pill pack is more than a pre-determined distance from the mobile device because it can help avoid missed doses and improve compliance with their medication schedule.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0277815 and 2013/0222135.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655